Under the discretion of the court, in regulating its own proceedings, as to the order of time in which things shall be done in matters pending before it, for the reasons stated by the counsel for the defendant, we shall refuse, for the present, to grant this motion. The counsel for the plaintiffs in this suit represents also the demandant in the action of dower, now pending in this court. If we grant his motion, he may have a partition made in this suit, and if it does not please him, will certainly have the power to disturb it by the assignment of dower, which he is urging on in the other. We think, therefore, that the partition must wait the assignment, and then the same commissioners may be appointed to make both, in perfect harmony with, and attention to, the rights and interests of the dowress and her children. Our denial of this motion is based upon thependency in this court of the suit of Olive Ellis, and not on the claim for dower in a part of the premises of Amey Ellis, with whom an adjustment seems to have been made, by an allowance to her of an annual stipend in lieu of her right to an admeasurement of dower.
Whereupon, Potter, as counsel for Olive Ellis in the pending action of dower, discontinued that action; and renewing his motion in this action, that commissioners be appointed to make partition, the same was granted, and commissioners were appointed. *Page 128